Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6,9,11-12,14,16,19-24 and 26-28 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The applicant’s arguments with respect to the prior art rejections of the independent claims have been fully considered but are not persuasive. The arguments with regard to the newly presented claims are moot in view of the new grounds of rejections.
 
The applicant argues with respect to the independent claims that the combination of Helder, Golde and Sun does not disclose or suggest, “the sampling of the traffic data further comprises selecting a subset of the requests from the client device and selecting a subset of the responses from the first web server corresponding to the subset of the requests from the client device.”  

The examiner disagrees. Sun discloses sampling traffic data between a client device and a first web server operating a current version of a web service, the traffic data comprising requests from the client device and corresponding responses from the first web server (Abstract and Fig. 1, server of the production service reading “a first web server operating a current version of a web service,” and label 102 reading on “a client device”), the sampling of traffic data based on a filter configured to filter corresponding responses of interest, wherein the sampling of the traffic data further comprises selecting a subset of the requests from the client device and selecting a subset of the responses from the first web server corresponding to the subset of the requests from the client device (column 6, line 1-18, particularly, “In some embodiments, certain types of requests may be forwarded more or less frequently, as discussed elsewhere herein…The new request can also include at least a portion of the information of the response, such that a separate copy of the response need not be sent.”).
Sun explicitly states “In some embodiments, certain types of requests may be forwarded more or less frequently, as discussed elsewhere herein…The new request can also include at least a portion of the information of the response, such that a separate copy of the response need not be sent.” In selecting a subset of requests, Sun necessarily identifies and selects the respective subset of responses as it does additional processing on those responses (“The new request can also include at least a portion of the information of the response, such that a separate copy of the response need not be sent.”). Although Sun may indeed select requests prior to selecting responses that does not preclude Sun from, “selecting a subset of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,9,11-12,14,16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Helder et al (US Pub. Pat. 9,424,172), hereafter, “Helder,” in view of Sun et al (US Pat. 8,001,422), hereafter, “Sun,” and Golde et al (US Pub. No. 2016/0283348. 

As to claim 1, Helder discloses a computer-implemented method comprising:
sampling traffic data between a client device and a first web server operating a current version of a web service, the traffic data comprising requests from the client device and corresponding responses from the first web server (Fig. 2, labels 202, 208, column 6, lines 62-65, and column 7, lines 19-29; “old version of the service” reading on “a first web server”);
encoding the sampled traffic data (Fig. 2, label 206 and column 7, lines 3-18; “modified request” reading on encoded sampled traffic);
relaying the encoded sampled traffic data to a second web server, operating an updated version of the web service (Fig. 2, labels 206, 210, column 7, lines 3-18)

based on the comparing, storing differences between the responses from the first web server and the responses from the second web server (Fig. 2, label 216 and column 54-60).
However, Helder does not disclose the sampling of traffic data based on a filter configured to filter corresponding responses of interest, wherein the sampling of the traffic data further comprises selecting a subset of the requests from the client device and selecting a subset of the responses from the first web server corresponding to the subset of the requests from the client device.
But, Sun disclose sampling traffic data between a client device and a first web server operating a current version of a web service, the traffic data comprising requests from the client device and corresponding responses from the first web server (Abstract, Figs. 1 and 2; server of the production service reading “a first web server operating a current version of a web service,” and label 102 reading on “a client device”), the sampling of traffic data based on a filter configured to filter corresponding responses of interest (column 6, line 1-18, particularly, “In some embodiments, certain types of requests may be forwarded more or less frequently, as discussed elsewhere herein… The new request can also include at least a portion of the information of the response, such that a separate copy of the response need not be sent.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder and Sun in order to provide a system that can process only certain requests and responses so as to conserve computing resources.
the selected subset of responses from the first web server with responses from the second web server based on the selected subset of requests from the client device in the encoded sampled traffic data, and based on the comparing, storing differences between the selected subset of responses from the first web server and the responses from the second web server because obviously Sun’s filter and selecting would carry through with the rest of the system, 
However, the teachings of Helder and Sun do not explicitly disclose the current version of the web service is in a production environment,
and the updated version of the web service is in a pre-production environment.
But, Golde discloses comparing responses from a first web server operating a current version of a web service in a production environment (Fig. 3, label 304) with responses from the second web server operating an updated version of the web service in a pre- environment production (Fig. 3, label 308 and [0013]; particularly, “In some examples, some types of client requests are processed by multiple shadow engines representing different pre-production test versions for an application service.” i.e. a shadow engine is a pre-production test version), based on requests from a client device in encoded sampled traffic (Fig. 3, label 310 and [0042]; particularly, “For example, identifying the difference can include comparing the live response and the test response.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder and Sun with Golde in order to provide a system that provides a means to proactively stress test pre-production environments so that they may be ready to go into production (Golde, [0011]).

As to claims 11 and 20, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
  
As to claims 2 and 12, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection further disclose decoding the encoded sampled traffic data; dynamically transforming the responses from the first web server from the decoded sampled traffic data to a format compatible with the responses from the second web server, and comparing the transformed responses from the first web server with the responses from the second web server (Helder, column 7, lines 30-60).

As to claim 3, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection further disclose encoding a first response from the first web server in a header of a corresponding first request from the client device (Helder, column 7, lines 3-29).
  
As to claims 4 and 14, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection further disclose extracting the first response encoded in the header of the corresponding first request; forwarding the first request to the second web server; receiving a second response from the second web server in response to the first request; and comparing the first response with the second response (Helder, column 7, lines 3-29).

As to claim 5, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection further disclose sampling the responses from the second web server; and comparing the sampled responses from the second web server with corresponding responses of the selected subset of responses from the first web server (Helder, column 7, lines 30-60 and Sun, column 6, line 1-18).

As to claims 6 and 16, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection further disclose detecting the differences between the selected subset of responses from the first web server and the responses the second web server, and in response to detecting the differences, automatically sending an alert based on the differences (Helder, column 7, line 61-column 8, line 12 and Sun, column 6, line 1-18).

As to claims 9 and 19, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection disclose determining an error rate based on the differences between the selected subset of responses from the first web server and the responses from the second web server; determining that the error rate exceeds an error threshold; and in response to determining that the error rate exceeds the error threshold, disconnecting the first web server from the second web server (Golde, [0050]; particularly, “The anomaly detection component can signal to the live application service system shut down the first shadow engine in response to the number of error entries reaching a threshold,” and Helder, column 7, line 61-column 8, line 12 and Sun, column 6, line 1-18).

As to claim 21 and 22, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection disclose simultaneously relaying the encoded sampled traffic data to a third web server operating another updated version of the web service in the pre-production environment (Golde, [0013], particularly, “In some examples, some types of client requests are processed by multiple shadow engines representing different pre-production test versions for an application service.”); comparing the responses from the first web server with responses from the third web server based on the requests from the client device in the encoded sampled traffic data; and based on the comparing, storing differences between the 

As to claim 23, the teachings of Helder, Sun, and Golde as combined for the same reasons set forth in claim 1’s rejection disclose sending an alert based on the stored differences (Sun, Fig. 3, labels 324 and 326).


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Helder in view of Sun, Golde and Guruswamy et al (US Pat. No. 8,799,714), hereafter, “Guruswamy.”

As to claim 24, the teachings of Helder, Sun, and Golde disclose the parent claim but do not disclose the filter is configured to filter corresponding responses of interest based on a request body and a response header.  However, Guruswamy discloses a filter configured to filter responses of interest based on a request body and a response header (column 8, line 45-colum 9, line 23; particularly, “Optionally, the converter tool 110 may filter request/response message pairs in the transaction at 508 to remove messages that do not affect the end result of the transaction… At 602, the converter tool 110 may compare captured messages and/or message request/response pairs to a list of filterable hosts or domains. The host and/or domain of the captured messages may be determined from the message's URL's.”) Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder, Sun, and Golde with Guruswamy as a means to provide more specific testing scenarios thereby saving time and resources during testing phases. 

As to claim 25, the teachings of Helder, Sun, and Golde disclose the parent claim but do not disclose the filter is accessible based on a response body. However, Guruswamy discloses a filter .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Helder in view of Sun, Golde, and Viegener et al (US Pub. No. 2007/0300240), hereafter, “Viegener.”

As to claim 26, the teachings of Helder, Sun, and Golde discloses the parent claim but do not disclose the filter is accessible based on a response time. However, Viegener discloses a filter is accessible based on a response time ([0049]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder, Sun, and Golde with Viegener in order to provide a means of finding specific data.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Helder in view of Sun, Golde, and Li et al (US Pub. No. 2015/0095407), hereafter, “Li.”

As to claim 27, the teachings of Helder, Sun, and Golde discloses the parent claim but do not the filter is a fuzzy sampler of a traffic proxy. However, Li discloses a filter is a fuzzy sampler of a .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Helder in view of Sun, Golde, and Zak et al (US Pub. No. 2016/0344759), hereafter, “Zak.”

As to claim 28, the teachings of Helder, Sun, and Golde discloses the parent claim but do not the filter is further configured to filter based on regex pattern matching. However, Zak a filter is further configured to filter based on regex pattern matching.  ([0002], particularly, “Many network security applications in today's networks are based on deep packet inspection, checking not only the header portion but also the payload portion of a packet. Multi -pattern regex matching, in which packet payloads are matched against a large set of patterns, is an important algorithm in network security applications.”). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Helder, Sun, and Golde with Zak in order to provide effective means of filtering network content to achieve desired results will conserving resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J DAILEY/Primary Examiner, Art Unit 2452